         Case 1:20-cv-02518-RDB Document 1 Filed 08/31/20 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND
                                    NORTHERN DIVISION

ROBYN MILES,                     )
                                 )
     Plaintiff,                  )
                                 )
     v.                          )                      No. 1:20-cv-2518
MIDLAND CREDIT MANAGEMENT, INC., )
                                 )
     Defendant.                  )

                                PLAINTIFF’S COMPLAINT

      Plaintiff, ROBYN MILES (“Plaintiff”), through her attorneys, The Law Firm of Michael

Alan Siddons, Esquire, alleges the following against Defendant, MIDLAND CREDIT

MANAGEMENT, INC. (“Defendant”):

                                      INTRODUCTION

   1. Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15 U.S.C. § 1692

      et seq. (“FDCPA”).

                               JURISDICTION AND VENUE

   2. This Court has jurisdiction under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k.

   3. Jurisdiction of this Court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

      actions may be brought and heard before “any appropriate United States district court

      without regard to the amount in controversy.”

   4. Venue and personal jurisdiction in this District are proper because Defendant does or

      transacts business within this District, and a material portion of the events at issue occurred

      in this District.




                                                 1
      Case 1:20-cv-02518-RDB Document 1 Filed 08/31/20 Page 2 of 5



                                        PARTIES

5. Plaintiff is a natural person residing in the City of Cambridge, Dorchester County, State

   of Maryland.

6. Plaintiff is a consumer as that term is defined by 15 U.S.C. § 1692a(3).

7. Plaintiff allegedly owes a debt as that term is defined by 15 U.S.C. § 1692a(5).

8. Defendant is a debt collector as that term is defined by 15 U.S.C. § 1692a(6).

9. Within the last year, Defendant attempted to collect a consumer debt from Plaintiff.

10. Defendant is a collection agency located in the City of San Diego, San Diego County,

   State of California.

11. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

   account balances.

12. Defendant conducts business in the State of Maryland.

13. When an unpaid, outstanding account is placed with Defendant it is assigned an account

   number.

14. The principal purpose of Defendant’s business is the collection of debts allegedly owed to

   third parties.

15. Defendant regularly collects, or attempts to collect, debts allegedly owed to third parties.

16. During the course of its attempts to collect debts allegedly owed to third parties, Defendant

   sends to alleged debtors bills, statements, and/or other correspondence, via the mail and/or

   electronic mail, and initiates contact with alleged debtors via various means of

   telecommunication, such as by telephone and facsimile.

17. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
                                              2
      Case 1:20-cv-02518-RDB Document 1 Filed 08/31/20 Page 3 of 5



                               FACTUAL ALLEGATIONS

18. Defendant is attempting to collect a consumer debt from Plaintiff originating with Credit

   One Bank.

19. Plaintiff’s alleged debt owed arises from transactions for personal, family, and household

   purposes.

20. In December 2019, the novel coronavirus disease Covid-19 was first detected in Wuhan,

   China.

21. On March 5, 2020, Governor Larry Hogan declared a state of emergency for the State of

   Maryland to control the spread of Covid-19.

22. After enacting the emergency declaration, Governor Larry Hogan issued a stay-at-home

   order and closed non-essential businesses to control the spread of Covid-19.

23. On March 13, 2020, the federal government declared a federal state of emergency to

   control the spread of Covid-19.

24. In or around June 2020, Defendant began sending collection letters to Plaintiff in an

   attempt to collect the alleged debt.

25. On or about June 27, 2020, in the midst of a global pandemic, Defendant sent a debt

   collection letter to Plaintiff.

26. The June 27, 2020 debt collection letter threatened to take legal action against Plaintiff.

27. The June 27, 2020 debt collection letter stated it was a “PRE-LEGAL NOTICE.”

28. The coronavirus disease Covid-19 caused the closure of local, state and federal

   courthouses.

29. In June 2020, Defendant did not intend to take legal action against Plaintiff.

30. To date, Defendant has not taken legal action against Plaintiff.
                                              3
      Case 1:20-cv-02518-RDB Document 1 Filed 08/31/20 Page 4 of 5



DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

31. Defendant violated the FDCPA based on the following:

       a. Defendant violated § 1692d of the FDCPA by engaging in conduct that the natural

          consequences of which was to harass, oppress, and abuse Plaintiff in connection

          with the collection of an alleged debt, when Defendant sent a debt collection letter

          threatening to take legal action against Plaintiff in the midst of the coronavirus

          disease Covid-19 pandemic;

       b. Defendant violated § 1692e of the FDCPA by its use of any false, deceptive, or

          misleading representation or means in connection with the collection of any debt,

          when Defendant created the false impression on Plaintiff that Defendant would

          take legal action against Plaintiff during a global crisis;

       c. Defendant violated § 1692e(2) of the FDCPA by falsely representing the character,

          amount or legal status of any debt, when Defendant falsely represented that a

          lawsuit was about to be commenced against Plaintiff in the midst of the

          coronavirus disease Covid-19 pandemic;

       d. Defendant violated § 1692e(5) of the FDCPA by threatening to take any action that

          cannot legally be taken or that is not intended to be taken, when Defendant

          threatened to take legal action against Plaintiff when Defendant did not intend to

          take such action;

       e. Defendant violated § 1692e(10) of the FDCPA by using any false representation

          or deceptive means to collect or attempt to collect any debt, when Defendant

          engaged in, at least, the foregoing violations of § 1692e; and

       f. Defendant violated § 1692f of the FDCPA by its use of unfair or unconscionable
                                             4
         Case 1:20-cv-02518-RDB Document 1 Filed 08/31/20 Page 5 of 5



              means to collect or attempt to collect any debt, when Defendant engaged in all of

              the foregoing misconduct.

   32. Defendant’s acts as described above were done intentionally and with the purpose of

      coercing Plaintiff to pay the alleged debt.

   33. As a result of the foregoing violations of the FDCPA, Defendant is liable to the Plaintiff

      for actual damages, statutory damages, and costs and attorney’s fees.

      WHEREFORE, Plaintiff, ROBYN MILES, respectfully requests judgment be entered

against Defendant, MIDLAND CREDIT MANAGEMENT, INC., for the following:

   34. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

      U.S.C. § 1692k;

   35. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act,

      15 U.S.C. § 1692k; and

   36. Any other relief that this Honorable Court deems appropriate.



                                     RESPECTFULLY SUBMITTED,



August 31, 2020                              By:_/s/ Michael A. Siddons _____
                                             Michael A. Siddons
                                             Attorney #89018
                                             The Law Firm of Michael Alan Siddons, Esquire
                                             230 N. Monroe Street
                                             PO Box 403
                                             Media, PA 19063
                                             Tel: 410-705-0970
                                             msiddons@siddonslaw.com
                                             Attorney for Plaintiff




                                                5
